Title: To John Adams from Jonathan Hastings Jr., 14 May 1777
From: Hastings, Jonathan Jr.
To: Adams, John


     
      Sir
      Boston 14 May. 1777
     
     Your Favor per Capt. Thompson of April 25 I this Day received and have duly forwarded your other Letters which he was the Bearer of. I am to thank you for the Additional Sum granted me, I must beg your further Influence that the full Allowance of 200 Dollars exclusive of the Commision on Letters may look back from the time I accepted the Office under Doct. Franklin, otherwise my Property will be greatly lessened, having never entered into or concerned myself with any Bussiness which might have been done to Advantage, had it not have interfered with a faithfull Attendance at my Office.
     The People, in General, are dissatisfied with having regular Intelligence but once a Week from Head Quarters and Philadelphia. The Saturday Night’s Post, you may remember, was esteemed the best of the two, but is now so triffling, seldom or ever bringing more than half a dozen Letters and those not from beyond New London, that very little Regard is had to it. There must be some Deficiency in forwarding Letters on the lower Road, otherwise as many Letters would come on Saturdays Evenings as on Wednesdays, which has been usual. But untill private Riders are restricted by Congress or some other Authority from carrying Letters as they do to their great Advantage, the Commision received on Letters at any Post Office this way won’t purchase Incidents for the Use of the Office.
     Had the other Towns and States in New England shewn the same laudable Example in getting their Quota of Troops that this Town has, General Washington long before this time would have obliged the Enemy to have quitted their Posts: But the En­thusiastick Spirit for Liberty which our Yeomanry were once famous for, has lately too much degenerated into a Love of Gain and Barter. However they begin to see the Necessity of having the Continental compleated which together with the Fears of a Domestick Invasion have had very good Effects on the Minds of the People of this State.
     I have duly forwarded all your Lady’s Letters and remain at all times yours to serve.
     
      Jonathan Hastings junr.
     
     
      NB. Several rich prizes have lately been taken, one of which has safely arrived at Portsmouth burthen about 200 Tons loaded with dry Goods bound to Quebec.
     
     JH
    